Case 1:20-cv-00650-ADC Document16 Filed 01/28/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

REGINA GEORGE,
Plaintiff,
VS. Civil Action No. ADC-20-0650
STATE OF MARYLAND,
DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONAL SERVICES,

Defendant.

Woo fee

RAR Ae eee KR AHR RR RA KA Ka

MEMORANDUM OPINION

Defendant, the State of Maryland, Department of Public Safety and Correctional Services
(“Defendant”), moves this Court to dismiss the Complaint of pro se Plaintiff, Regina George
(“Plaintiff”), for discrimination under the Americans with Disabilities Act, U.S.C. § 12101-12117
(the “Motion to Dismiss”) (ECF No. 13). After considering the Motion to Dismiss and the response
thereto (ECF No. 15), the Court finds that no hearing is necessary. Loc.R. 105.6 (D.Md. 2018).
For the reasons stated herein, the Court GRANTS Defendant’s Motion to Dismiss.

- BACKGROUND

When reviewing a motion to dismiss, this Court accepts as true the facts alleged in the
challenged complaint. See Aziz vy. Alcolac, Inc., 658 F.3d 388, 390 (4th Cir. 2011). Plaintiff
began working for Defendant in 1989. ECF No. 1 45. In 1998, Plaintiff suffered a foot injury
which greatly impaired her mobility. Jd. { 6. After the injury, Defendant provided a practicable
workspace and increased accessibility to the work site in order to accommodate Plaintiff's
disability. /d. 7. In 2015, Plaintiff suffered a traumatic brain injury and she was unable to work

for several months. /d. § 8. In 2016, less than a year after her brain injury, Plaintiff was cleared
Case 1:20-cv-00650-ADC Document16 Filed 01/28/21 Page 2 of 6

by her treating physician to return to work. Jd. | 9. However, Defendants “refused to return
[Plaintiff] to her former position, refused to provide her another position, and ultimately forced
[Plaintiff] to resign.” Jd. {[ 10. Plaintiff was embarrassed, humiliated, and suffered substantial
emotional distress as a result of her termination. Jd. { 11. Since her termination, Plaintiff has
attempted to find alternate employment. Jd. § 12. On December 18, 2019, Plaintiff was issued a
Right to Sue letter by the Equal Employment Opportunity Commission (“EEOC”). Jd. ¥ 13.

On March 9, 2020, Plaintiff filed this lawsuit against Defendant seeking compensatory
and injunctive relief alleging discrimination in violation of the Americans with Disabilities Act,
USS.C. § 12101-12117 @ ADA”). ECF No. 1, On October 1, 2020, Defendant filed a motion to
dismiss for lack of subject matter jurisdiction. ECF No. 13. Plaintiff filed a response in
opposition on October 22, 2020. ECF No. 15. Accordingly, the Motion to Dismiss is fully
briefed.

DISCUSSION

A. Standard of Review

A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter
jurisdiction challenges a court’s authority to hear the matter brought in a complaint. See Davis v.
Thompson, 367 F.Supp.2d 792, 799 (D.Md. 2005). Essentially, a Rule 12(b)(1) motion to dismiss
asserts that the plaintiff lacks “a right to be in the district court at all.” Holloway v. Pagan River
Dockside Seafood, Inc., 669 F.3d 448, 452 (4th Cir. 2012). The burden of establishing the court’s
subject matter jurisdiction rests with the plaintiff. Evans v. B.F. Perkins Co., 166 F.3d 642, 647
(4th Cir. 1999).

A defendant can challenge the District Court’s jurisdiction either facially or factually. See

Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009). When a defendant presents a facial
Case 1:20-cv-00650-ADC Document16 Filed 01/28/21 Page 3 of 6

challenge, the defendant “contend[s] ‘that a complaint simply fails to allege facts upon which
subject matter jurisdiction can be based.’” fd. (quoting Adams v. Bain, 697 F.2d 1213, 1219 (4th
Cir. 1982)). When addressing a facial challenge, a court takes the complaint’s allegations as true
and denies the motion “if the complaint alleges sufficient facts to invoke subject matter
jurisdiction.” Jd. When a defendant presents a factual challenge, the defendant contends that the
allegations in the plaintiff's complaint are not true. See id. When addressing a factual challenge, a
court “‘may then go beyond the allegations of the complaint and in an evidentiary hearing
determine if there are facts to support the jurisdictional allegations,’ without converting the motion
to a summary judgment proceeding.” Jd. (quoting Adams, 697 F.2d at 1219) (emphasis omitted).
B. Defendant’s Motion

In her complaint, Plaintiff brings this action as an ADA discrimination claim and seeks
monetary damages and injunctive relief. ECF No. 1 at 3, 4. Defendant seeks to dismiss Plaintiff's
claim pursuant to Rule 12(b)(1), asserting sovereign immunity under the Eleventh Amendment.
ECF No. 13-1 at 1. Defendant maintains that they neither consented to the suit nor waived their
Eleventh Amendment immunity. The Court agrees with Defendant.

The Eleventh Amendment provides that “the Judicial power of the United States shall not
be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another state, or by Citizens or subjects of any Foreign State.” U.S.
Const, amend. XIV, § 2. Under the Eleventh Amendment, states are generally afforded immunity
from suits brought in federal court by their own citizens. Burley v. Balt. Police Dept., 422
F.Supp.3d 986, 1021-22 (D.Md. 2019). The Eleventh Amendment also insulates “an

instrumentality of a state, sometimes referred to as an arm of that state, which includes state
Case 1:20-cv-00650-ADC Document16 Filed 01/28/21 Page 4 of 6

agencies” from lawsuits in federal court. /d. (internal citations omitted). The Fourth Circuit has
noted three exceptions to the applicability of state sovereign immunity:

First, Congress may abrogate the States’ Eleventh Amendment

immunity when it both unequivocally intends to do so and acts

pursuant to a valid grant of constitutional authority...Second, the

Eleventh Amendment permits suits for prospective injunctive relief

against state officials acting in violation of federal law...Third, a

State remains free to waive its Eleventh Amendment immunity from
suit in federal court.

Id. at 1023 (citing Lee-Thomas v. Prince George’s Cnty. Pub. Sch., 666 F.3d 244, 249 (4th
Cir.2012)) (internal citations omitted). Under Maryland law, the Department of Public Safety and
Correctional Services is an agency of the State and thus afforded sovereign immunity. Md.Code
Ann., Corr. Servs. § 2-101. Therefore, in order to proceed, Plaintiff's suit would need to fall into
one of the three exceptions.

Plaintiff alleges a general claim of discrimination in violation of the ADA. ECF No. 1 at
4, A pro se complaint is to be “liberally construed,” and “however inartfully pleaded, must be held
to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551
US. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). As such, Plaintiffs claim
will be analyzed as bringing an action under Title I of the ADA. Title I of the ADA prohibits an
employer from “discriminat[ing] against a qualified individual on the basis of disability in regard
to job application procedures, the hiring, advancement, or discharge of employees, employee
compensation, job training, and other terms, conditions, and privileges of employment.” 42 U.S.C.
§ 12112(a).

Plaintiff has not pled facts enabling her to bypass Eleventh Amendment immunity.
Plaintiff's claim cannot proceed under the first exception, as the Supreme Court found Congress
has not abrogated States’ immunity regarding Title I of the ADA. Board of Trustees of the

University of Alabama v. Garrett, 531 U.S. 356, 368 (2001). The Eleventh Amendment bars suit
4
 

Case 1:20-cv-00650-ADC Document16 Filed 01/28/21 Page 5 of 6

in federal court by state employees to recover money damages for “the State’s failure to comply
with Title I of the ADA.” Jd. Here, Plaintiff has brought precisely the type of suit that was
addressed by the Court in Garrett. Plaintiff “demands judgment in the amount greater than
seventy-five thousand dollars against Defendant...and all other relief...including but not limited
to injunctive relief requiring Defendant to reinstate Ms. George.” ECF No. 1 at 5.

Plaintiff is unable to bring her claim under the second exception either. Though Plaintiff is
also seeking injunctive relief, the exception to sovereign immunity when a plaintiff is seeking
declaratory or injunctive relief applies only when a state official is sued in their official capacity.
See Virginia Office for Protection and Advocacy v. Stewart, 563 U.S. 247, 255 (2011). Assuming
Plaintiff had brought this suit against individual state officials, her claim for injunctive relief would
still be barred by the Eleventh Amendment The injunctive relief exception does not apply “when
the state is the real, substantial party in interest” as is the case here. Pennhurst State School &
Hosp. v. Halderman, 465 U.S. 89, 101 (1984).

Finally, the third exception is not applicable because the State has not waived their
sovereign immunity for claims under Title I of the ADA. The test to determine whether a state has
waived its immunity from suit in federal court is a stringent one and a court may find that a state
has waived its sovereign immunity “only where stated by the most express language or by such
overwhelming implication from the text as will leave no room for any other reasonable
construction.” Burley, 422 F.Supp.3d 1021-22 (internal citations omitted). There is no such
language waiving the State’s immunity in cases alleging violations of the Americans with

Disabilities Act.
Case 1:20-cv-00650-ADC Document16 Filed 01/28/21 Page 6 of 6

Therefore, Plaintiff's claim of discrimination does not fall within any of the exceptions to
sovereign immunity and must be dismissed. Accordingly, because Plaintiff's claims are barred by
the Eleventh Amendment, Defendant’s Motion to Dismiss is GRANTED.

CONCLUSION

For the reasons stated herein, Defendant’s Motion to Dismiss (ECF No. 13) is GRANTED.

A separate Order will follow.

Date: <o 2oz/ ad. >

A. David Copperthite
United States Magistrate Judge

  
